DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-3, 9, and 11-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3 and 11-12 each recites “the bristle filaments” which lack sufficient antecedent basis. The respective base claims 1 and 8 defines antecedent basis for “a plurality of bristle filaments”.  Therefore, such recitation in claims 2-3 and 11-12 should be corrected to recite “the plurality of bristle filaments”.  
Claim 9 recites “the applicator” which lacks antecedent basis.  Note that the base claim 8 has been amended to no longer define an antecedent basis “an applicator”. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-9, 11-12, and 15-17, are rejected under 35 U.S.C. 103 as being unpatentable under Sagel et al. (2009/0070949) in view of Smith et al. (3,465,376) and further in view of Kaufmann et al. (6,322,268).  
Regarding claim 1, Sagel et al. discloses a method of whitening teeth comprising: delivering a buffer solution from a reservoir 274 of a toothbrush to one or more tooth cleaning elements of the toothbrush paragraph 113); applying a toothpaste containing a peroxide to the tooth cleaning elements (paragraphs 38, 94-95, 173).  
Sagel discloses the toothpaste containing peroxide having a first/acidic pH of about 3.2-5 (paragraphs 201-203); and brushing the teeth with the tooth cleaning elements, thereby mixing the basic buffer solution (bicarbonate-contating second component having a basic pH of 7-9.5) and the toothpaste to form, at surfaces of the teeth, a tooth whitening mixture having a second pH that is greater than the first pH (“mixing and combination of the two components… provides a pH of the final product of about 5.8- 6.4” - paragraphs 30, 98, 204).  
Sagel fails to disclose “delivering the buffer solution from the reservoir to the tooth cleaning elements comprising flowing the buffer solution through a capillary member” and “the cleaning elements comprising a plurality of bristle tufts”. 

Smith et al. discloses the opening 24, lacking a plurality of fibers extending therein.  Kaufmann discloses delivering a fluid solution 13 from reservoir 11 to the applicator 15 by flowing the solution 13 through a capillary member 140/14/16 (Figs. 5 and 15) wherein the capillary member comprises a main body 140 and a plurality of fibers 14/16 extending between the main body 140 and tip 15 (Figs. 5 and 15).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sagel/Smith by forming the capillary member of a main body and a plurality of fibers extending between the main body and the applicator as taught by Kaufmann in order to effectively deliver a fluid solution from a reservoir to the applicator.  
the capillary conveying line and the capillary storage may be a unitary fibrous structure where the fibers are aligned”.  
In an alternative embodiment of Fig. 16, Kaufmann discloses the capillary member 150/153 comprising a main body 150 and a plurality of fibers 153; the tip 15 is a tuft of plurality of bristle filaments (Fig. 16); the plurality of fibers 153 extends between the main body 150 and a plurality of bristle filaments of a bristle tuft 15 (Fig. 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sagel/Smith by forming the capillary member 150/153 as taught by Kaufmann’s Fig. 16 comprising of a main body 150 and a plurality of fibers 153 extending between the main body 150 and the plurality of bristle filaments 15 as another alternative suitable capillary mechanism.  
As to claims 2-3, Sagel et al. is silent to the cleaning elements 110 being plurality of bristle tufts wherein the buffer solution wicks via capillary action as claimed.  Smith et al. discloses a brushing device having one or more tooth cleaning elements 21/22/23 comprising a plurality of bristle tufts each comprising bristle filaments; wherein solution is delivered via capillary member 16 (Fig. 4).  Smith et al. discloses the bristle tufts are non-hollow and formed from a non-porous nylon material (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
As to claim 5, Sagel et al. discloses the buffer solution has a third pH (bicarbonate-containing second component having a basic pH of 7 to 9.5) that is greater than the first pH (toothpaste containing peroxide having a first/acidic pH of about 3.2 to 5) - See paragraphs 30, 98.  
As to claims 6-7, Sagel et al. discloses the buffer solution is selected from the group consisting of Sodium carbonate and Sodium bicarbonate (paragraph 180) and the peroxide is hydrogen peroxide (paragraphs 201).  
Regarding claims 8-9, 11-12, and 15-17, Sagel et al. in view of Smith et al. and Kauffman et al. discloses the method substantially as claimed as detailed above with respect to claims 1-3 and 5-7. 

Response to Arguments
6.	Applicant's arguments regarding the amendments made to the claim(s) have been fully considered but have not overcome the ground(s) of rejection under Sagel/Smith/Kaufmaan as detailed above.    
Applicant argues that Kaufmann does not disclose a plurality of fibers extending between the main body and tip 15.  However, it is maintained that Kaufmann Fig. 5 shows that the capillary member 140/14/16 comprises a main body 140 (conveying line the capillary conveying line and the capillary storage may be a unitary fibrous structure where the fibers are aligned”.  
In an alternative embodiment of Fig. 16, Kaufmann discloses the capillary member 150/153 comprising a main body 150 and a plurality of fibers 153; the tip 15 is a tuft of plurality of bristle filaments (Fig. 16); the plurality of fibers 153 extends between the main body 150 and a plurality of bristle filaments of a bristle tuft 15 (Fig. 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sagel/Smith by forming the capillary member 150/153 as taught by Kaufmann’s Fig. 16 comprising of a main body 150 and a plurality of fibers 153 extending between the main body 150 and the plurality of bristle filaments 15 as another alternative suitable capillary mechanism.  
Conclusion
7.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772                                                                                                                                                                                            

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772